Citation Nr: 9901297	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-42 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for spondylolysis of L4 in March 
1968, and notified the veteran of its decision and of his 
right to appeal it within one year thereof in April 1968, but 
no timely appeal was filed.  

The veteran applied to reopen the claim in July 1995.  In 
August 1995, the RO held that new and material evidence had 
not been received to reopen the claim.  The veteran appealed.  
The case was remanded to the RO in April 1998, to afford the 
veteran a hearing.  The veteran presented testimony during a 
videoconference hearing before the undersigned member of the 
Board of Veterans' Appeals (Board) in October 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a back condition which he had in service, and which has 
become worse since service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
two-volume claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the evidence 
submitted by the veteran is not new and material to reopen 
the previously denied claim for service connection for a low 
back disability.  The benefits sought on appeal are thus 
denied.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in March 1968 and notified the veteran of his 
right to appeal it within one year thereof in April 1968.  No 
timely appeal was filed.  

2.  Since the March 1968 RO decision, evidence regarding low 
back disability which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been submitted.  


CONCLUSIONS OF LAW

1.  The March 1968 RO rating decision denying service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1998) [formerly 38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §19.153 (1968)].

2.  Since the ROs March 1968 decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for a low back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 
1137 (West 1991 & Supp 1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability is 
established, no additional or confirmatory evidence is 
necessary to establish existence prior to service.  
Consequently, with notation or discovery during service of 
such residual conditions with no evidence of the pertinent 
antecedent active disease or injury during service, the 
conclusion must be that they preexisted service.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of service connection 
legislation.  38 C.F.R. § 3.303(c), 4.9 (1996).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

In Smith v. Derwinski, 1 Vet. App. 235, 236 (1991), the 
United States Court of Veterans Appeals (Court), citing 
Dorlands Illustrated Medical Dictionary, noted that 
spondylolysis is not the same disorder as spondylolisthesis.  
Spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  
Platyspondylis, it stated, is a "congenital [present at 
birth] flattening of the vertebral bodies," and aplasia, it 
stated, is a "lack of development of an organ or tissue, or 
of the cellular products from an organ or tissue."  
Spondylolisthesis, it stated, is defined as "forward 
displacement of one vertebra over another, usually of the 
fifth lumbar over the body of the sacrum, or of the fourth 
lumbar over the fifth, usually due to a developmental defect 
in the pars interarticularis."

Finality/new and material evidence

In the RO's March 1968 rating decision, the veteran was 
determined to have had spondylolysis in service, and it was 
held to have existed prior to service and not to have been 
aggravated by service.  He did not appeal that decision, so 
it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998) [formerly 38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §19.153 (1968)].  

Notwithstanding the finality of the March 1968 RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

38 U.S.C.A. § 5108 provides that [I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  Cf. Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must therefore conduct a two-step 
analysis.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the prior final denial of the 
claim is new and material.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided on the 
merits.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998); Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, 
if the Board determines that additionally submitted evidence 
is new and material, the claim must be reopened, and the 
second step in the two step analysis, evaluating the merits 
of the claim in view of all the evidence, both new and old, 
must be performed.  Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992).

The evidence

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 
283 (1996). In the present appeal, the last final 
disallowance of the claim was the unappealed March 1968 
rating decision.

The old evidence

At the time of the March 1968 RO rating decision, service 
medical records were of record.  They revealed that during 
service, the veteran was hospitalized for back pain in 
September 1966, and that when he became afraid that he might 
have to have surgery for it, he was diagnosed with an overt 
psychosis.  It was related that in his childhood, he had gone 
to the hospital for treatment of a knee injury, and his 
father at that time had felt it expeditious for him to be 
circumcised also.

It was noted by a medical board in October 1967 that the 
veteran had a history of acute back pain for 18 months.  
Originally, it occurred when he was sliding in snow.  This 
cleared in four or five days.  Then, in December 1966, he had 
another onset of low back pain.  This was relieved with back 
rest, but he complained of continued back pain to date.  
Hospitalization with bed rest ensued, and the veteran's very 
limited motion and other positive clinical findings cleared 
markedly.  The medical board found that the veteran had an L4 
spondylolysis with existed prior to service.  

A late November 1967 orthopedic referral note was also of 
record.  The orthopedist interviewed the veteran and learned 
that he had had intermittent low back pain since enlistment.  
His symptoms had been localized to the lumbosacral region, 
right greater than left.  Physical examination revealed a 
normal range of motion and no step off.  There was no point 
tenderness and no paravertebral muscle spasm.  Deep tendon 
reflexes were four plus and equal, with no motor sensory 
deficits.  Straight leg raising was accomplished to 90 
degrees without back pain.  X-rays showed bilateral 
spondylolysis of L4 without spondylolisthesis.  No treatment 
except for back exercises was indicated.  

During VA hospitalization in February 1968, clinically, the 
veteran's back was erect and supple, his neurologic 
examination was normal, and X-rays of the lumbar spine showed 
spondylolysis of L4 with no evidence of spondylolisthesis.  

The March 1968 rating decision 

In March 1968, the RO denied service connection for 
spondylolysis, finding that it existed prior to service and 
that it was not aggravated by service.  


The additional evidence

Evidence received since the RO's March 1968 decision follows.  

A February to June 1968 VA hospital discharge summary shows 
that L4 spondylolysis was diagnosed during the VA 
hospitalization commencing in February 1968.

A January 1988 VA hospital discharge summary notes that the 
veteran complained of back pain on standing, but clinically, 
motor, sensory, and range of motion were normal, and there 
was no tenderness.  No disability was diagnosed. 

A November 1994 VA orthopedic treatment report notes that the 
veteran complained of chronic low back pain with right lower 
extremity radiculopathy.  An MRI and physical therapy were 
ordered.  The veteran told the physical therapist that he had 
a long history of chronic low back pain and right lower 
extremity posterior thigh pain and calf cramps since a 
service-related falling injury in 1967.  

A December 1994 VA MRI revealed degenerative spondylosis with 
subsequent degenerative spondylolisthesis and foraminal disc 
bulging at the L4-5 level, contributing to foraminal stenosis 
at that level.  

On VA orthopedic consultation in February 1995, an MRI was 
noted to have revealed degenerative spondylosis with 
subsequent spondylolisthesis and foraminal disc bulging at 
L4-5, which was contributing to foraminal stenosis at L4-5.  

A May 1995 VA radiographic report states that X-rays of the 
lumbar spine revealed a grade one spondylolisthesis involving 
L4-L5.  The radiologist felt that there was some 
spondylolysis at the same level.  There was no other 
abnormality.  The impression was grade one spondylolisthesis, 
which he believed was associated with spondylolysis of L4-L5.

In a June 1995 VA medical record, it is noted that the 
veteran complained of back pain which had increased in the 
past two years.  Radiculopathy with bowel and bladder 
symptoms was assessed.  Later that month, an orthopedist 
noted that there had been no progression of slippage, and 
assessed grade I spondylolisthesis with stenosis.  

Another VA medical record, undated, but produced in about 
1995 (it indicates that the veteran was 48 years old; the 
veteran was born in late August 1946), states that the 
veteran had a two year history of low back pain with right 
radicular symptoms.  He had reported a history of trauma in 
1967, with transient paralysis.  He denied having symptoms 
since then.  Now, he had right buttock and thigh pain.  It 
was noted that an MRI had revealed an L4 herniated nucleus 
pulposus.  A July 1995 VA medical record from the same 
physician states that no old records were available for his 
review.  Therefore, the veteran's chart was obtained, as the 
veteran was presenting for diskectomy, and then a staff 
discussion occurred.  After discussion with another 
physician, it was felt that the veteran had a traumatic 
spondylolisthesis.  An L3-L5 fusion was contemplated. 

An August 1995 VA hospital discharge summary notes that the 
veteran had a long history of pain in his right lower 
extremity anteriorly and laterally in the thigh, and that the 
veteran had reported a previous history of trauma and now 
having recurrent symptoms of stenosis.  During the 
hospitalization, an L4-5 arthrodesis was performed, and the 
discharge diagnoses included spondylolisthesis L4-5, dynamic 
in nature and probably traumatic in origin.   

During the videoconference hearing which was conducted by the 
undersigned in October 1998, the veteran testified that he 
had fallen onto his back during service, and then, as he was 
walking after that injury, he got stuck in the middle of the 
road and could not move.  Witnesses thought he had been hit 
by a car.  When he finally got across the road, he called a 
cab and it took him to the navy hospital emergency room.  He 
was paralyzed from the waist down, and they wanted to do 
surgery, but he refused, so they sent him to a psychiatrist 
who asked him why he refused.  Over the years, his back had 
become worse.  He felt that his back disability was connected 
to service because he injured his back in service, and the 
back disability continued and had become worse over the 
years.  Transcript (T.) at 3-4, 9-10.  

Analysis

In order for the additional evidence to be new and material, 
it should be so significant, either when viewed alone or in 
conjunction with the other evidence, that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge.  In evaluating the evidence, 
statements are presumed to be true unless such are patently 
incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The March 1968 rating decision in essence denied the 
veterans claim for service connection for a back disability 
because the medical evidence then of record essentially 
indicated that the veteran had a congenital abnormality, 
spondylolysis, which pre-existed service and which was not 
aggravated by service.  In order to be considered to be new 
and material, evidence added to the record since the March 
1968 rating decision should, in essence, support the contrary 
conclusion, namely either (1) that the veteran had a pre-
existing back disability which was aggravated by service, or 
(2) that the veteran did not have a pre-existing disability 
and that the back disorder noted during in service began 
during service or (3) notwithstanding the presence of a pre-
existing congenital back problem, spondylolysis, the veteran 
developed another back disorder in service.  

The evidence in this case tends to show that the veteran now 
has another back disability, namely spondylolisthesis.  
However, the evidence demonstrates that spondylolisthesis was 
first manifested many years after service, and no medical 
evidence which has been added to the record specifically 
relates spondylolisthesis to the veterans service.  As such, 
the medical evidence pertaining to spondylolisthesis is not 
new and material under 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

Medical opinions added to the record can be seen as 
attributing the spondylolisthesis which was diagnosed in 1995 
to an injury, but they do not opine as to when the 
spondylolisthesis occurred.  The additional medical evidence 
rather vaguely refers to trauma, and the medical opinions do 
not opine that the spondylolisthesis [or spondylolysis or an 
aggravation of spondylolysis] occurred due to any in-service 
disease or injury.

The veterans testimony is not new and material evidence.  In 
essence, he veteran has testified that he injured his back 
during service.  The veterans testimony is accepted as 
credible under Justus; that is, the Board has no reason to 
disbelieve that he fell or had other back problems during 
service [see October 1998 hearing transcript, page3].  
However, to the extent that the veteran was attempting to 
render a medical opinion that his current back disability 
resulted from any incident during service, as a lay person he 
is not competent to do so.  Medical expertise is required to 
establish that there is a medical nexus between current 
disability and in-service injury or disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498, 535 (1995).  Medical evidence is also necessary to 
opine that current symptoms are related to an in-service 
disease or injury when there is an allegation of continuing 
symptomatology from disability allegedly incurred in service.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In summary, since new and material evidence has not been 
received since the prior final denial in March 1968, the 
veterans claim may not be reopened.  The March  1968 RO 
decision remains final and the benefit sought on appeal 
remains denied.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1998).  

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is necessary to complete 
the application.  Graves, 8 Vet. App at 
525.

In order to satisfy the requirement of medical evidence 
connecting the veteran's low back disorder(s) and his 
military service, he must submit evidence such as an opinion 
of a competent medical professional to the effect that the 
spondylolisthesis was due to an in-service injury, or that 
spondylolysis either began during service or became worse 
beyond what would have been expected by its natural progress 
in service.  Evidence of current treatment does not rise to 
the level of material evidence because it does not establish 
that the spondylolysis was aggravated or that the 
spondylolisthesis or spondylosis was caused by an event in 
service.  By this decision, the Board is informing the 
veteran of the type of evidence which may be considered to be 
new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities. In this instance, the RO 
clearly addressed the issue of new and material evidence, but 
it did so by applying Court precedent which has since been 
invalidated by Hodge, supra.  The veteran was provided a copy 
of 38 C.F.R. § 3.156, which has not changed, in the July 1997 
Statement of the Case, and was given the opportunity to 
present evidence and argument with respect thereto.  The 
Board believes that the veteran has not been  prejudiced by 
the Board decision in this case.  In essence, he has not 
presented evidence which could be considered to be new and 
material under either pre-Hodge or post-Hodge jurisprudence.  
A remand for the RO to apply Hodge would therefore serve no 
useful practical purpose.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability is not reopened.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
